This cause was tried at a term of the District Court of Comanche County, which ended on the 8th day of December, 1892, and judgment was rendered for the defendant in error. An appeal bond was subsequently filed, and within ninety days thereafter the transcript was filed in the Court of Civil Appeals. The transcript failed to show that notice of appeal had been given by the defendant in the court below. The plaintiff in that court, the defendant here, made no motion to dismiss the appeal, but filed a brief upon the merits of the case. The Court of Civil Appeals subsequently dismissed the case, because no notice of appeal appeared in the record. Thereupon the appellant filed a motion to reinstate the appeal, upon the ground that the motion was in fact given, but was not entered of record. The motion was supported by an affidavit as to the fact by the attorney who tried the case, and by a certificate of the clerk of the trial court to a copy of the entry upon the judge's docket, by which the same fact was made to appear. The motion to reinstate was overruled. *Page 426 
The action of the appellate court in dismissing the appeal and in refusing to reinstate the cause are made the grounds of the application for the writ of error.
We have been unable to find in the decisions of this court any intimation that notice of appeal is not necessary to the jurisdiction of the appellate court in all cases which are sought to be brought before it by direct appeal. On the contrary, it has been frequently asserted, in effect, that the notice is jurisdictional, and that it can not be waived. Manlove v. Kinney, Dall., 493; Burr v. Lewis, 6 Tex. 76; Bennett v. Spillars, 7 Tex. 600; Hughes v. The State,33 Tex. 683; Thomas v. Childs, 36 Tex. 148
[36 Tex. 148]; Holek v. Varona, 63 Tex. 65; Nickerson v. Nickerson, 5 Texas Law Rev., 52; Loften v. Nalley, 28 Tex. 127; Smithwick v. Kelly,79 Tex. 575.
In many of the cases cited there was a motion to dismiss, and in such it would seem that the remarks of the court are not authoritative upon the point before us. But there is but little doubt that in Manlove v. Kinney, in Bennett v. Spellars, and in Nickerson v. Nickerson, an appearance to the merits had been entered before the case was dismissed. Holek v. Varona was dismissed by the court of its own motion, and we find by an inspection of the original papers in that case in this court, that when the order was made there was a brief for appellee on file. Smithwick v. Kelly is also an authority in point. That case involved the validity of an appeal from the County to the District Court in a probate proceeding. No notice of appeal appeared in the transcript of the proceedings of the County Court. Upon collateral attack, the judgment of the District Court was held void for the want of such notice, although the recitals contained in it showed that the appellee had appeared and the case had been tried upon its merits. These decisions constrain us to hold, that without a notice of appeal actually given in open court, the appellate court can not acquire jurisdiction even by consent of the appellee.
If the question were an open one, we should incline to the opinion that the notice might be waived. It is universally held, that service of process designed merely to bring a defendant into court is waived by an appearance. The notice of appeal which our statutes requires to be given in open court would seem to have been intended for the sole purpose of apprising the opposite party that an appeal will be taken. It takes the place of a citation or other writ designed for the same purpose; and no very satisfactory reason suggests itself why there simuld be a distinction between the two. The Courts of Civil Appeals have jurisdiction over the subject matter by virtue of the organic law, and why an appellee may not waive the notice and submit to the jurisdiction we do not clearly see. It has been held under similar statutes in tony of the States, that the want of notice may be waived; but *Page 427 
since we regard the law as settled otherwise by this court, it would serve no useful purpose to cite the cases.
We are of opinion, therefore, that the Court of Civil Appeals correctly held, that notice of appeal was necessary to the exercise of its jurisdiction; but in their refusal to reinstate the case, and to allow time to have the minutes of the trial court amended and the transcript perfected in accordance with such amendment, we do not concur. To hold that they are without power, after the submission of a case in which the transcript does not show that the notice has been given, to permit proof that the notice had in fact been given, would lead to consequences that ought to be avoided. We apprehend, that although instances may be found in which the court has discovered the defect in the transcript and has dismissed the case of its own motion, it has never been the practice, when no motion to dismiss has been made by the appellee, for the court to examine the record with a view to determine its jurisdiction. It is probable that many judgments have been rendered by the appellate courts in this State in cases in which no notice of appeal appeared in the transcript. If the courts are without power to inquire into the fact after the submission of the case, all such judgments would be void even upon collateral attack; and all subsequent proceedings dependent upon such judgments, whether they be judgments of affirmance or judgments of reversal, would likewise be void. All titles derived through such judgments would necessarily fail. The statute expressly confers upon the Courts of Civil Appeals "the power, upon affidavit or otherwise, as by the courts may be thought proper, to ascertain such matters of fact as may be necessary to the proper exercise of their jurisdiction." Laws 1892, sec. 7, p. 27. We are of opinion, that under this provision the court had the power upon the evidence which was adduced before it, if satisfied by it that the notice had as a matter of fact been given in open court, to have exercised jurisdiction over the case; though we think that the regular course would have been to have granted the appellant's motion to reinstate and to allow him time to perfect the record. Chicago v. Bigelow, 19 U.S. Law, Co-op. ed., 257.
The statute provides, that an appeal may be taken by giving notice in open court and by filing bond; and while it also makes it the duty of the clerk to enter it upon the minutes, the structure of the language employed indicates, as we think, that such entry was not to be a fact essential to the exercise of the jurisdiction of the appellate court. Laws 1892, art. 1387, p. 43. The jurisdiction therefore depends upon the fact of notice, and not upon the record of the fact. In this connection we take occasion to say, that we have no doubt as to the power of the Legislature reasonably to prescribe the procedure by which an appeal may be taken, and to make a compliance with that procedure a condition precedent to the exercise of the jurisdiction of *Page 428 
the appellate court. We do doubt, however, whether the Legislature ever intended to provide that without the notice the Court of Civil Appeals should be without jurisdiction, although the appellee might consent to waive the defect.
In holding that it was too late to suggest a diminution of the record and to apply for a certiorari to perfect it after the cause had been submitted, the Court of Civil Appeals followed a rule of practice which is calculated to promote the prompt dispatch of business and to preserve regularity of procedure, and which has been acted upon in more than one case in this court. Railway v. Scott, 78 Tex. 360; Ross v. McGowan, 58 Tex. 203. But it is a rule which has not been universally observed. In Hart v. Weatherford, 19 Tex. 57, the submission was set aside and a certiorari to perfect the record granted. In Davis v. McGehee, 24 Tex. 210, the court refused to set aside a submission and grant a certiorari. The motion was not supported by affidavit, and the inference from the opinion is, that if a proper affidavit had accompanied the motion it would have been granted. In Harris v. Hopson,5 Tex. 529, the court say: "It would have been, we believe, more correct in practice, when a party has evidence that a portion of his record has not been embodied in the transcript sent up, and he discovers this fact after the cause has been dismissed for want of having such portion included, to make his motion to the court suggesting such matter of diminution and supporting it by affidavit or such other evidence as he can procure, and to pray a special certiorari to the clerk of the court below to send up such matters as may have been omitted." These remarks were not necessary to a decision of the question then before the court; but the rule was announced by the court for the express purpose of establishing a proper practice. The rule so announced is strictly applicable in the case before us.
We are of opinion, for the reasons given, that the judgment of the Court of Civil Appeals should be reversed, and that the cause should be remanded to that court for further proceedings in accordance with this opinion. And it is so ordered.
Reversed and remanded.
Delivered December 21, 1894 *Page 429